IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1397-04


ADRIANE ELAINE OTTO, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

HARRIS COUNTY



 PER CURIAM.  MEYERS, J., not participating.
O P I N I O N


	Adriane Otto was convicted of felony driving while intoxicated and sentenced to four
years' imprisonment.  Otto appealed her conviction, alleging that the submitted concurrent
cause instruction permitted a conviction on a theory not alleged in the indictment, namely,
that her intoxication was caused by a combination of drugs and alcohol.  
	The Court of Appeals disagreed and held that the instruction did not conflict with the
remainder of the charge and did not permit a conviction on an alternate theory not included
in the indictment. (1)
	When the Court of Appeals issued its opinion in this case, it did so without the benefit
of this Court's recent opinion in Gray v. State. (2)  Therefore, we remand for the Court of
Appeals to consider the effect of Gray, if any, on its reasoning and analysis in this case.

DATE DELIVERED: SEPTEMBER 28, 2005

PUBLISH

1.   Otto v. State, 141 S.W.3d 238, 241 (Tex. App.-- San Antonio 2004).
2.   152 S.W.3d 125 (Tex. Crim. App. 2005).